Citation Nr: 1018094	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-31 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post myocardial infarctions 
and coronary artery bypass grafting, to include as secondary 
to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1971. 
 
This matter is before the Board of Veterans' Appeals (Board) 
following a December 2009 Order from the United States Court 
of Appeals for Veterans Claims (Court) vacating the Board's 
May 2009 decision.  The Court's Order granted a joint motion 
for remand (JMR) and returned the matter to the Board for 
action consistent with the JMR and December 2009 Court Order.  
This matter was originally on appeal from a September 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina. 
 
The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2008. 
 
The Veteran's claim was previously before the Board and 
remanded in June 2008. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
arteriosclerotic cardiovascular disease, status post 
myocardial infarctions and coronary artery bypass grafting, 
to include as secondary to PTSD.  This case must again be 
remanded.  

At the outset, the Board notes that on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As 
required by 38 U.S.C. § 1116, the Department of Veterans 
Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  Once the planned final regulations regarding 
presumptive service connection for ischemic heart disease 
based upon exposure to herbicides in the Republic of Vietnam 
are published, the adjudication of any case or claim that has 
been stayed on that basis will be resumed.

The above notwithstanding, as will be discussed in greater 
detail below, the December 2009 Court Order directed the 
Board to provide the Veteran notice regarding the VA's duties 
to notify and assist at his proper, current address.  Thus, 
in order to comply with the instructions of the Court, the 
Board will proceed with a remand of this case, regardless of 
the stay currently in place.  Furthermore, as instructing the 
RO to issue such notice will preclude any final decision 
being reached on his appeal in the interim, the Board finds 
that there will be no prejudice to the Veteran in proceeding 
with a remand prior to the issuance of the new regulations.

As noted above, the matter was previously remanded by the 
Board in June 2008, in relevant part, to provide the Veteran 
with appropriate notice of VA's duties to notify and assist, 
particularly with respect to how to substantiate a secondary 
service connection claim under 38 C.F.R. § 3.310 (2009).  In 
that regard, the Board notes the RO provided the notice as 
directed in a September 2008 letter to the Veteran.  However, 
as indicated in the December 2009 JMR, the letter was sent to 
an old address of the Veteran, rather than his then current 
place of residence.  Accordingly, the RO is instructed to 
resend appropriate notice of VA's duties to notify and 
assist, particularly with respect to how to substantiate a 
secondary service connection claim under 38 C.F.R. § 3.310, 
to the Veteran's current address of record.

In addition, the duty to assist required under the VCAA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  In McLendon v. Nicholson, the Court held that the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the Veteran qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, a VA medical examination and opinion has not 
been obtained in connection with the Veteran's claim for 
service connection for arteriosclerotic cardiovascular 
disease, status post myocardial infarctions and coronary 
artery bypass grafting, to include as secondary to PTSD.  The 
Board notes that during the March 2008 Board hearing the 
Veteran testified that at least four medical treating 
professionals advised him that stress was one of the primary 
factors that caused his heart disease.  The Veteran is 
currently service-connected for PTSD and receives ongoing 
treatment for his heart disability.    

Given the above and because the evidence of record does not 
include a medical opinion based on a complete review of the 
Veteran's claims file that discusses the likelihood that the 
Veteran's arteriosclerotic cardiovascular disease, status 
post myocardial infarctions and coronary artery bypass 
grafting, was caused or aggravated by his service-connected 
PTSD, the AMC is directed to provide the Veteran with a VA 
medical examination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, the Board finds that all of the Veteran's VA 
treatment records dated after February 2006 should be 
obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran should 
be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310.  

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
heart disability from all appropriate VA 
medical facilities from February 2006 to 
the present.  Any negative responses 
should be documented in the file and the 
Veteran must be provided with an 
opportunity to provide such medical 
records.  

3.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examination 
for the Veteran's heart disability.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file, 
obtaining a history directly from the 
Veteran, and conducting all appropriate 
diagnostic testing, the examiner should 
render an opinion as to whether it is at 
least as likely as not that (i.e., a 
probability of 50 percent or greater) the 
Veteran has arteriosclerotic 
cardiovascular disease, status post 
myocardial infarctions and coronary 
artery bypass grafting, or any other 
heart disability that has been caused or 
aggravated by a service-connected 
disability, particularly the Veteran's 
service-connected PTSD, or by any other 
incident of service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



